Boreman, J.,
delivered the following dissenting opinion in the cases of Martin v. Warburton and Chamberlain v. Warburton:
I am compelled to dissent from the judgment of a majority of the Court in these two cases. The judgment of the Court is based upon the fact that a jury trial was demanded and refused. The matter of damages was the only thing which would warrant a claim for jury.
Had the judgment in respect to damages in this case been as it was in the case of Brown v. Atkin, the grounds of complaint in respect to a jury would have been taken away, and the Defendants (Appellants) would not have been harmed by the refusal of the Judge to grant a jury. The judgments, according to my view, should in these cases have been as in the case of Brown v. Atkin, as to the matter of damages, and otherwise these judgments should have been affirmed.